As Justice of the Peace for Ouachita Parish, Ward One, you have requested an opinion of the Attorney General regarding whether you may hold court at the Ouachita Parish Courthouse. Your request has been assigned to me for research and reply.
You are currently holding court at the Sterlington Town Hall or the Sterlington Recreation building. You state that the town hall is a satisfactory location to hold court. However, you have concerns regarding the lack of security and lack of courtroom decorum at the recreational center. Because of these concerns, you would like to hold court at the Ouachita Parish Courthouse instead.
Sterlington Town Hall and Sterlington Recreational Center are both located within the territorial jurisdiction of Ward One of Ouachita Parish. However, the Ouachita Parish Courthouse is located within the territorial jurisdiction of Ward 3 of Ouachita Parish.
In order to issue a valid judgment, the justice of the peace court must have jurisdiction. Jurisdiction is the legal power and authority of a court to hear and determine an action or preceding involving the legal relations of the parties, and to grant the relief to which they are entitled.1 To ascertain jurisdiction, basically three elements must be present: 1) territorial jurisdiction, 2 2) subject matter jurisdiction, 3 and 3) personal jurisdiction.4 *Page 2 
Generally, the jurisdiction of a justice of the peace court is limited to the territorial boundaries of the ward from which the justice of the peace is elected.5 Acts performed outside of the court's territorial jurisdiction are invalid.6
The justice of the peace only has jurisdiction within the ward from which she is elected. In order for the court to properly exercise jurisdiction over the cases to be heard, court must be held in the ward or district from which the justice of the peace is elected.7
Thus, it is the opinion of this office that you may not hold court at the Ouachita Parish Courthouse since it is located outside of your territorial jurisdiction.
It is worth noting that La.R.S. 13:2584 allows the governing authorities of the various parishes to fix and designate the official domicile of justice of the peace courts within their respective parishes. However, in order for the court to properly exercise jurisdiction over the cases to be heard, the governing authorities must be mindful of designating the official domicile of justice of the peace courts within the territorial boundaries of each justice of the peace court.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
BY: __________________________
Erin C. Day
Assistant Attorney General
JDC: ECD
1 La.C.C.P. art. 1.
2 Territorial jurisdiction is "[j]urisdiction over cases arising in or involving persons residing within a defined territory." Black's Law Dictionary (8th ed. 2004).
3 Subject matter jurisdiction is defined as "[j]urisdiction over the nature of the case and the type of relief sought." Black's Law Dictionary (8th ed. 2004).
4 Personal jurisdiction is defined as "[a] court's power to bring a person into its adjudicative process." Black's Law Dictionary (8th ed. 2004). Also see La. Atty. Gen. Op. No. 77-264.
5 La. Atty. Gen. Op. Nos. 77-264, 06-0123, and 08-0341. See also Justice Court Manual, p. 42.
6 La. Atty. Gen. Op. No. 77-264.
7 Candidates for the offices of justice of the peace and constable are elected from wards and/or districts. La.R.S. 13:2582 and 2583. The territorial boundaries of Justice of the Peace wards/districts differ from the territorial boundaries of Judicial Districts. Judicial Districts are defined by La.R.S. 13:477. For instance, the Fourth Judicial District is composed of Morehouse and Ouachita Parish. La.R.S. 13:477(4).